ITLA CAPITAL CORPORATION

2005 RE-DESIGNATED, AMENDED AND RESTATED

STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

NON-QUALIFIED STOCK OPTION AGREEMENT

NQSO NO. ___

          This option is granted on _________, 200_ (the "Grant Date") by ITLA
Capital Corporation (the "Corporation") to ______________________ (the
"Optionee"), in accordance with the following terms and conditions:

          1.        Option Grant and Exercise Period.    The Corporation hereby
grants to the Optionee a Non-Qualified Stock Option (the "Option") to purchase,
pursuant to the Corporation's 2005 Re-Designated, Amended and Restated Stock
Option Plan for Non-Employee Directors, as the same may be from time to time
amended (the "Plan"), and upon the terms and conditions therein and hereinafter
set forth, an aggregate of ______ shares (the "Option Shares") of the Common
Stock, par value $.01 per share ("Common Stock"), of the Corporation at the
price (the "Exercise Price") of $______ per share. A copy of the Plan, as
currently in effect, is incorporated herein by reference and is attached hereto.
Capitalized terms used but not defined in this Agreement shall have the meanings
assigned to them in the Plan.

          This Option shall be exercisable only during the period (the "Exercise
Period") commencing on the dates set forth below and ending at 5:00 p.m., La
Jolla, California time, on the date ten years after Grant Date, such later time
and date being hereinafter referred to as the "Expiration Date," subject to
Section 5 below. Except as provided in Section 7 below, this Option shall vest
and become exercisable according to the following schedule:

Date of
Vesting Amount of
Award Vested



During the Exercise Period, only the vested portion of this Option shall be
exercisable in whole at any time or in part from time to time subject to the
provisions of this Agreement.

          2.        Method of Exercise of This Option.    This Option may be
exercised during the Exercise Period by giving written notice to the Corporation
specifying the number of Option Shares to be purchased. The notice must be in
the form prescribed by the committee referred to in Section 4 of the Plan or its
successor (the "Committee") and directed to the address set forth in Section 10
below. The date of exercise is the date on which such notice is received by the
Corporation. Such notice must be accompanied by payment in full of the Exercise
Price for the Option Shares to be purchased upon such exercise. Payment shall be
made in one of the following ways: (i) in cash, which may be in the form of a
check, bank draft, or money order payable to the Corporation; (ii) in Common
Stock valued at its Fair



NQSO-1

Next Page


Market Value on the date of exercise; (iii) by a combination of (i) and (ii);
(iv) by having shares withheld from the total number of shares of Common Stock
to be delivered upon exercise; or (v) by delivering a properly executed notice
together with irrevocable instructions to a broker to promptly deliver to the
Corporation the amount of sale or loan proceeds to pay the exercise price.



          3.        Non-Transferability of This Option.    This Option may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
except, (i) in the event of the death of the Optionee, by will or the laws of
descent and distribution, (ii) pursuant to a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the rules thereunder, [or (iii) by gift to any member of
the Optionee's immediate family (defined as the Optionee's spouse, children or
grandchildren) or to a trust for the benefit of one or more of such immediate
family members]. This Option is exercisable during the Optionee's lifetime only
by the Optionee unless it has been transferred as permitted hereby, in which
case it shall be exercisable only by such transferee. The provisions of this
Option shall be binding upon, inure to the benefit of and be enforceable by the
parties hereto, the successors and assigns of the Corporation and any person to
whom this Option is transferred in accordance with this Section 3.

          4.        Restrictions on Stock Transferability.   The Committee shall
impose such restrictions on any shares of Common Stock acquired pursuant to the
exercise of this Option as it may deem advisable, including, without limitation,
restrictions under applicable federal securities law, under the requirements of
any stock exchange, stock market or quotation system on which such shares of
Common Stock are then listed and under any blue sky or state securities laws
applicable to such shares.

          5.        Early Termination of Options.   Except as provided in this
Section 5 and notwithstanding any other provision of this Option to the
contrary, this Option shall not be exercisable unless the Optionee, at the time
he exercises this Option, has remained continuously in the service of the
Corporation as a director since the Grant Date.

          If the Optionee shall cease to serve as a director of the Corporation
for any reason (excluding death, Disability, Retirement and removal for cause),
this Option will continue to vest and will remain exercisable for three months
immediately succeeding such cessation of service or until the Expiration Date,
whichever period is shorter, at the end of which period this Option shall
terminate. If the Optionee shall be removed as a director of the Corporation for
cause, this Option and all rights under this Option shall immediately terminate
upon such cessation of service.

          If the Optionee shall cease to serve as a director of the Corporation
or any Affiliate of the Corporation by reason of death or Disability, this
Option will continue to vest and will remain exercisable (in the case of the
death of the Optionee, by the person to whom this Option is transferred by will
or the laws of descent and distribution) for one year immediately succeeding
such cessation of service or until the Expiration Date, whichever period is
shorter, at the end of which period this Option shall terminate.

          If the Optionee shall cease to serve as a director of the Corporation
or any Affiliate of the Corporation by reason of Retirement, this Option will
continue to vest and will remain exercisable for six months immediately
succeeding such cessation of service or until the Expiration Date, whichever
period is shorter, at the end of which period this Option shall terminate.

          6.        Adjustments for Changes in Capitalization of the
Corporation.    In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination, exchange of shares, or other similar corporate
change, the aggregate number of shares of Common Stock subject to this Option
and the Exercise Price



NQSO-2

Next Page


shall be adjusted appropriately by the Committee, whose determination shall be
conclusive; provided, however, that fractional shares shall be rounded to the
nearest whole share.



          7.        Change in Control.   In the event of a change in control (as
defined in the Plan), this Option shall vest 100% and shall, to the extent it is
not theretofore exercisable, be immediately exercisable; provided, however, that
that this Option shall not become exercisable to the extent it has previously
been exercised or otherwise terminated.

          8.        Stockholder Rights Not Granted by This Option.   The
Optionee is not entitled by virtue hereof to any rights of a stockholder of the
Corporation or to notice of meetings of stockholders or to notice of any other
proceedings of the Corporation.

          9.        Withholding Tax.   Upon the exercise of this Option, the
Corporation shall have the right to require the Optionee or such other person as
is entitled to exercise this Option to pay to the Corporation the amount of any
taxes which the Corporation or any Affiliate of the Corporation is required to
withhold with respect to such Option Shares, or, in lieu thereof, to retain, or
sell without notice, a sufficient number of such shares to cover the amount
required to be withheld or in lieu of any of the foregoing, to withhold a
sufficient sum from the Optionee's compensation payable by the Corporation or
any Affiliate of the Corporation to satisfy such withholding requirements. The
Corporation's method of satisfying its withholding obligations shall be solely
in the discretion of the Corporation, subject to applicable federal, state and
local law.

          10.        Notices.    All notices hereunder to the Corporation shall
be delivered or mailed to it addressed to the Secretary of the Corporation at
888 Prospect Street, Suite 110, La Jolla, California 92037. Any notices
hereunder to the Optionee shall be delivered personally or mailed to the
Optionee's address noted below. Such addresses for the service of notices may be
changed at any time provided written notice of the change is furnished in
advance to the Corporation or to the Optionee, as the case may be.

          11.        Plan and Plan Interpretations as Controlling.   This Option
and the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Optionee or his legal representatives with regard to any question arising
hereunder or under the Plan.

          12.        Optionee Service.    Nothing in this Option shall limit the
right of the Corporation or any of its Subsidiaries to terminate the Optionee's
service, or otherwise impose upon the Corporation or any of its Subsidiaries any
obligation to employ or accept the services of the Optionee.

          13.        Optionee Acceptance.    The Optionee shall signify his
acceptance of the terms and conditions of this Option by signing in the space
provided below and returning a signed copy hereof to the Corporation at the
address set forth in Section 10 above.

NQSO-3

Next Page




          IN WITNESS WHEREOF, the parties hereto have caused this NON-QUALIFIED
STOCK OPTION AGREEMENT to be executed as of the date first above written.

ITLA CAPITAL CORPORATION


By:  

--------------------------------------------------------------------------------

George W. Haligowski, President and Chief
    Executive Officer

ACCEPTED:


By:  

--------------------------------------------------------------------------------




 

--------------------------------------------------------------------------------

(Street Address)


 

--------------------------------------------------------------------------------

(City, State and Zip Code)



NQSO-4

End


